

116 HR 2525 IH: Steel Valley National Heritage Area Act
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2525IN THE HOUSE OF REPRESENTATIVESMay 3, 2019Mr. Ryan (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Steel Valley National Heritage Area in the States of Pennsylvania and Ohio, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Steel Valley National Heritage Area Act. 2.FindingsCongress finds as follows:
 (1)Until the late 1970s, the Mahoning Valley Steelmaking District was one of the five largest steelmaking areas in the world, at times even larger than Pittsburgh, and its mills produced the steel that built America’s cities, supported its infrastructure, and strengthened its war efforts.
 (2)Jobs in the steel industry attracted immigrants from Europe, Latin America, and the Middle East, as well as thousands of African Americans moving North as part of the Great Migration. While these groups have interacted, become neighbors, and intermarried over the decades, ethnic identities remain strong in this area. This has produced both a strong sense of community and divisions that reflect national patterns of conflict over class, race, ethnicity, and religion.
 (3)The cultural legacy of the steel industry remains long after many of the local mills shut down in the institutions created by both working people and civic and business leaders, ranging from ethnic churches to adult education programs aimed at helping immigrants learn English and gain citizenship to the Butler Institute of America Art, the Youngstown Symphony, several museums focused on the history of the region, and a large city park that offers programming in the arts, history, and outdoor activities.
 (4)The Mahoning Valley Steelmaking District has a long history of labor and community activism— (A)helping to create the United Steelworkers of America, which enabled many workers to achieve middle-class lives;
 (B)organizing a significant community-wide effort to keep the steel mills open after shutdowns were announced in the late 1970s; and
 (C)developing a nationally and internationally recognized model for community-based planning in response to the economic and social challenges of deindustrialization, including the Youngstown 2010 Plan and several on-going grassroots neighborhood organizations that have led important efforts to revitalize the community.
 (5)While many aspects of this community’s history reflect the unique mix of the people who came here and the history of industries in this Valley, the story of the Mahoning Valley Steelmaking District also reflects national patterns of industrial growth and change, migration and immigration, and cultural, civic, and labor organizing.
 3.DefinitionsIn this Act: (1)Local coordinating entityThe term local coordinating entity means the Steel Valley National Heritage Area Commission established by section 5(a).
 (2)Management planThe term management plan means the management plan for the National Heritage Area required under section 6. (3)MapThe term map means the map entitled Steel Valley National Heritage Area created by the Congressional Research Service.
 (4)National heritage areaThe term National Heritage Area means the Steel Valley National Heritage Area established by section 4(a). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Ohio or the State of Pennsylvania, as appropriate. 4.Steel valley national heritage area (a)EstablishmentThere is established in the State the Steel Valley National Heritage Area.
			(b)Boundaries
 (1)In generalThe National Heritage Area shall consist of land located in the Counties of Trumbull and Mahoning in Ohio, and Mercer and Lawrence Counties in Pennsylvania, as generally depicted on the map.
 (2)RevisionThe boundaries of the National Heritage Area established under paragraph (1) may be revised if the revision is—
 (A)proposed in the management plan; (B)approved by the Secretary in accordance with section 6; and
 (C)placed on file in accordance with subsection (c). (c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of—
 (1)the National Park Service; and (2)the local coordinating entity.
 (d)Local coordinating entityThe Steel Valley National Heritage Area Commission shall be the local coordinating entity for the National Heritage Area.
			5.Steel Valley National Heritage Area Commission
 (a)EstablishmentThere is established the Steel Valley National Heritage Area Commission. The purpose of the local coordinating entity shall be—
 (1)to work with Federal, State, and local authorities to develop and implement the management plan; and
 (2)to foster and enhance the integration of industrial steel and manufacturing-related historical, cultural, educational, natural, scenic, and recreational initiatives within the National Heritage Area.
 (b)AuthoritiesFor purposes of implementing the management plan, the Secretary, acting through the local coordinating entity, may use amounts made available under section 10 to—
 (1)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons;
 (2)assist others in developing educational, informational, and interpretive programs and facilities; (3)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties;
 (4)hire and compensate staff, which shall include individuals with expertise in historic preservation and restoration, cultural and natural resource management, interpretive planning and museum services, heritage and education programming, economic and community development, labor and working-class studies, and tourism;
 (5)establish such advisory groups as deemed necessary; (6)obtain money or services from any source, including any money or services that are provided under any other Federal law or program;
 (7)contract for goods or services; and (8)undertake to be a catalyst for any other activity that—
 (A)furthers the purposes of the National Heritage Area; and (B)is consistent with the approved management plan.
 (c)DutiesThe local coordinating entity shall— (1)in accordance with section 6, prepare and submit a management plan to the Secretary;
 (2)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, preserve, and enhance the remaining elements of the original Mahoning Valley Steel District;
 (B)establishing and maintaining visitor centers, museums, and other interpretive exhibits and programs in the National Heritage Area;
 (C)developing recreational and educational opportunities in the National Heritage Area; (D)increasing public awareness of industrial steel and manufacturing-related historical, cultural, educational, natural, scenic, and recreational resources and sites within the National Heritage Area;
 (E)identifying and restoring any historic building, site, or district consistent with National Heritage Area themes;
 (F)ensuring that clear, consistent, and environmentally appropriate signs identifying points of access and sites of interest are posted throughout the National Heritage Area; and
 (G)promoting a wide range of partnerships among governments, organizations, communities, and individuals to further the National Heritage Area;
 (3)consider the interests and perspectives of diverse units of government, businesses, organizations, communities, and individuals in the National Heritage Area in the preparation and implementation of the management plan; and
 (4)encourage, by appropriate means, economic viability that is consistent with the National Heritage Area.
 (d)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under section 10 to acquire real property or any interest in real property.
 (e)MembershipThe local coordinating entity shall be composed of 23 members, as follows: (1)The Secretary of the Interior, ex officio, or the Secretary’s designee.
 (2)Ten members, appointed by the Secretary after consideration of recommendations submitted by the Governor of the State and other appropriate officials, with knowledge and experience of the following agencies or those agencies’ successors: the Ohio Arts Council, the Ohio Development Services Agency, Ohio Department of Natural Resources, the Ohio Office of Tourism, and the Ohio State Historic Preservation Office, the Pennsylvania Council on the Arts, the Pennsylvania Historical and Museum Commission, the Pennsylvania Department of Community and Economic Development, and the Pennsylvania Department of Conservation and Natural Resources.
 (3)The remaining 12 members who reside within the National Heritage Area and are geographically dispersed throughout the National Heritage Area shall be from government, institutions of higher education, and public or private entities and organizations with knowledge of historic preservation and restoration, cultural and natural resource management, interpretive planning and museum services, heritage and education programming, economic and community development, labor and working-class studies, and tourism. These members will be appointed by the Secretary as follows:
 (A)Four members based on a recommendation from each Senator from the State of Ohio and the State of Pennsylvania.
 (B)Four members based on a recommendation from each Member of the House of Representatives whose district shall encompass the National Heritage Area.
 (C)Four members who shall be residents of any county constituting the National Heritage Area. (f)Appointments and vacanciesMembers of the local coordinating entity other than ex officio members shall be appointed for terms of 3 years. Of the original appointments, 5 shall be for a term of 1 year, 5 shall be for a term of 2 years, and 5 shall be for a term of 3 years. Any member of the local coordinating entity appointed for a definite term may serve after expiration of the term until the successor of the member is appointed. Any member appointed to fill a vacancy shall serve for the remainder of the term for which the predecessor was appointed. Any vacancy on the local coordinating entity shall be filled in the same manner in which the original appointment was made.
 (g)CompensationMembers of the local coordinating entity shall receive no compensation for their service on the local coordinating entity. Members of the local coordinating entity, other than employees of the State, while away from their homes or regular places of business to perform services for the local coordinating entity, shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in Government service are allowed under section 5703 of title 5, United States Code.
 (h)Election of officesThe local coordinating entity shall elect the chairperson and the vice chairperson on an annual basis. The vice chairperson shall serve as the chairperson in the absence of the chairperson.
 (i)MeetingsThe local coordinating entity shall conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan. The local coordinating entity shall meet at the call of the chairperson or 12 of its members. Notice of meetings and agendas for the meeting shall be published throughout the National Heritage Area.
 (j)Quorum and votingEleven members of the local coordinating entity shall constitute a quorum but a lesser number may hold hearings. Any member of the local coordinating entity may vote by means of a signed proxy exercised by another member of the local coordinating entity, however, any member voting by proxy shall not be considered present for purposes of establishing a quorum. For the transaction of any business or the exercise of any power of the local coordinating entity, the local coordinating entity shall have the power to act by a majority vote of the members present at any meeting at which a quorum is in attendance.
 (k)Annual reports and auditsFor any year for which Federal funds have been received under this section, the local coordinating entity shall—
 (1)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants from the local coordinating entity to any other entities during the year that the report is made);
 (2)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (3)require, with respect to all agreements authorizing the expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds.
 (l)TerminationThe local coordinating entity shall terminate on the day occurring 10 years after the date of enactment of this title.
			6.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the National Heritage Area.
 (b)RequirementsThe management plan shall include— (1)an inventory of historic properties and resources within the National Heritage Area that—
 (A)are related to the themes of the National Heritage Area; and (B)should be preserved, restored, managed, developed, or maintained because of their historical, cultural, educational, natural, scenic, or recreational significance;
 (2)comprehensive policies, strategies, and recommendations for the preservation, funding, management, and development of the National Heritage Area;
 (3)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (A)actions to facilitate ongoing collaboration among identified partners to promote plans for site and resource protection, restoration, enhancement, and construction; and
 (B)specific commitments that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation of the National Heritage Area;
 (4)the identification of sources of funding for carrying out the management plan; (5)analysis and recommendations for means by which Federal, State, and local programs may best be integrated and coordinated to carry out this section, including a description of the role of the National Park Service in the National Heritage Area; and
 (6)an interpretive plan that identifies, develops, supports, and enhances education programs within the National Heritage Area that includes—
 (A)documentation of and methods to support the perpetuation of music, art, poetry, literature, folklore, and culture associated with the steel mills and blast furnaces; and
 (B)research related to— (i)the construction and history of the steel mills and blast furnaces;
 (ii)the cultural traditions of steel workers, their families, and communities; (iii)the role and influence of organized labor;
 (iv)the role and influence of organized crime; (v)the history of racial, ethnic, and religious conflict;
 (vi)the social and economic impacts of deindustrialization; and (vii)the diaspora of urban industrial cities; and
 (7)recommended policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the historical, cultural, educational, natural, scenic, and recreational resources of the National Heritage Area.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the local coordinating entity is representative of the diverse interests and perspectives of the National Heritage Area, including governments, historical and cultural organizations, educational and civic institutions, organized labor, and businesses;
 (B)the local coordinating entity has afforded adequate opportunities, including public hearings and comment periods, for public and governmental involvement in the preparation of the management plan; and
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately preserve the historical, cultural, and natural resources of the National Heritage Area.
 (3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— (A)advise the local coordinating entity in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the management plan; and (C)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
					(4)Amendments
 (A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that makes a substantial change to the management plan, as determined by the Secretary.
 (B)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the date on which the Secretary has approved the amendments.
					7.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the National Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity, to the maximum extent practicable.
 (c)Other federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the National Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 8.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;
 (2)requires any property owner— (A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, Tribal, or local agency;
 (4)conveys any land use or other regulatory authority to the local coordinating entity; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the National Heritage Area; or
 (7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			9.Evaluation and report
 (a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the National Heritage Area, the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the National Heritage Area; and (2)prepare a report in accordance with subsection (c).
 (b)EvaluationAn evaluation conducted under subsection (a)(1) shall— (1)assess the progress of the local coordinating entity with respect to—
 (A)accomplishing the purposes of the National Heritage Area; and (B)achieving the goals and objectives of the management plan;
 (2)analyze the investments of Federal, State, Tribal, and local government and private entities in the National Heritage Area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service with respect to the National Heritage Area.
			10.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 (b)AvailabilityAmounts made available under subsection (a) shall remain available until expended. (c)Cost-Sharing requirement (1)In generalThe Federal share of the total cost of any activity carried out under this Act shall be not more than 50 percent.
 (2)FormThe non-Federal share of the total cost of any activity carried out under this Act may be in the form of in-kind contributions of goods or services fairly valued.
 (d)Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
			